MACK, Senior Judge,
dissenting:
This case is not about the breadth of a statute. It is rather about the right of an accused, whether juvenile or adult, to defend against a criminal charge. It is also about the sufficiency of the evidence to have proven the charged crime. I agree with the appellant, D.D., that the evidence adduced (including any permissible inference that could be drawn therefrom) at his *1099juvenile delinquency hearing1 was insufficient to have supported a finding of guilt for theft under D.C.Code §§ 22-3811, - 3812 (1996). I also agree that the evidence was sufficient to have supported a finding of guilt for receiving stolen property, D.C.Code § 22-3832, a crime that was not charged.2
The trial court found that “nobody saw who stole the bike” but, nonetheless, ruled that D.D. had stolen the wheel. In making its finding the trial court stated, “Whether it happened on the scene or away from the scene at the reflecting pool is irrelevant. It was one or the other.... And whether [the bicycle] had first been escorted to a different location by M.N., that they \i.e., the prosecution] haven’t proven beyond a reasonable doubt.”
Contrary to the trial court’s statements, whether D.D. participated in the theft of the bicycle at the reflecting pool or procured the wheel at a later point in time is critical to the outcome of this proceeding. The government had not proved that appellant stole the bicycle from the Reflecting Pool and, therefore, appellant’s receipt of the wheel was not legally sufficient to support a charge of theft.3
A defendant cannot be convicted of both theft and receipt of stolen goods with respect to the same property. See Heflin v. United States, 358 U.S. 415, 419-20, 79 S.Ct. 451, 3 L.Ed.2d 407 (1959) (finding that defendant could not be convicted of both robbing a bank and receiving the proceeds); Franklin v. United States, 392 A.2d 516 (D.C.1978), cert. denied, 440 U.S. 948, 99 S.Ct. 1428, 59 L.Ed.2d 637 (1979); see also Milanovich v. United States, 365 U.S. 551, 558, 81 S.Ct. 728, 5 L.Ed.2d 773 (1961) (Frankfurter, J., dissenting on other grounds) (“It is hornbook law that a thief cannot be charged with committing two offenses — that is, stealing and receiving the goods that he stole.”). In the case of theft, the crime is generally complete when the thief carries away the object which he had formed the design to steal. See Stevenson v. United States, 522 A.2d 1280, 1283 (D.C.1987) (quoting United States v. Barlow, 152 U.S.App.D.C. 336, 344, 470 F.2d 1245, 1253 (1972)). If one takes property, even if it is known to be stolen, after a theft has been completed, it is no longer theft but receiving stolen property. See Milanovich, supra, 365 U.S. at 559-60, 81 S.Ct. 728 (Frankfurter, J., dissenting).
In this case, the crime of theft had been completed with the asportation of the bicycle from the Reflecting Pool. The subsequent dividing of the bicycle parts (D.D. procured the wheel, a third boy obtained the seat scarf, and the bicycle itself was found at the scene with M.N.) no more incriminates D.D. in the theft than the third boy (who was not charged with any crime). The government’s only eyewit*1100ness, B.S., testified that appellant was not at the scene when he saw M.N. playing with the handcuffs used to secure the bicycle. Moreover, B.S. twice identified M.N. as the boy who stole his bicycle and identified appellant merely as M.N.’s companion who had earlier offered to buy his wheel. On these facts, it is difficult to conclude— or as discussed shortly, draw a permissible inference — that it was appellant who “took and carried away”4 the bicycle (i.e., the whole of the parts). See Mitchell v. United States, 683 A.2d 111, 114 (D.C.1996) (conviction cannot rest on mere possibilities). The theft having been completed, the evidence therefore would have supported a charge of receiving stolen property (ie., the wheel) but not the theft thereof.
I disagree with my colleagues that an inference of guilt for the charge of theft may properly be drawn from appellant’s flight from the police or his possession of the recently stolen bicycle wheel. As noted, the evidence refutes appellant’s participation in the theft; D.D. was neither observed at the scene nor identified by the complainant as the thief. D.D.’s “flight” arguably reflected some consciousness of guilt, but only to the extent that he knew he had received a stolen wheel, as the trial court found. See Scott v. United States, 412 A.2d 364, 371 (D.C.1980). It is mere speculation that D.D. fled because he had participated in the actual theft of the bicycle. Cf. Wilson v. United States, 528 A.2d 876, 878 (D.C.1987) (flight instruction proper where witnesses and police observed single defendant fleeing the scene). Likewise, appellant’s “possession” does not “support a logical deduction that the possession of the stolen property could have been acquired only by the possessor’s theft of that property.” Pendergrast v. United States, 135 U.S.App.D.C. 20, 31, 416 F.2d 776, 787, cert. denied, 395 U.S. 926, 89 S.Ct. 1782, 23 L.Ed.2d 243 (1969) (emphasis added) (cited in Head v. United States, 451 A.2d 615, 625 (D.C.1982)). Cf. Roberts v. United States, 508 A.2d 110, 112-13 (D.C.1986) (photographs of defendant at crime scene combined with possession of stolen property was sufficient for conviction of theft). More importantly, in this case, the use of the inference would obliterate the distinction between the crimes of theft and receipt of stolen property — still separate crimes, despite the current “broad” theft statute.
I respectfully dissent.

. This matter was tried with the trial court as the finder of fact.


. This problem has arisen as a result of summary changes made in a petition without regard to, and incompatible with, the investigatory facts. The original petition filed in the Family Division of the Superior Court (against the recommendation of a probation officer) alleged that D.D had unlawfully sought to appropriate the bicycle of B.S. However, only four days before D.D. was tried, the description of the property allegedly stolen was changed to read that of "a bicycle wheel.” The facts adduced at trial through the testimony of the complainant (B.S.), on the other hand, demonstrated that appellant had left the Reflecting Pool area soon after arrival and was not again seen by B.S. until after the theft had occurred. When asked by the prosecutor "who did you think had taken your bike,” B.S. said, "[t]he short boy," (i.e., M.N.).


.The government tacitly conceded as much when it amended the petition to read "a bicycle wheel.”


. "An individual has committed larceny if that person 'without right took and carried away property of another with the intent to permanently deprive the rightful owner thereof.' " Lattimore v. United States, 684 A.2d 357, 360 (D.C.1996) (quoting Durphy v. United States, 235 A.2d 326, 327 (D.C.1967)).